Per Curiam.

We concur in the board’s findings of misconduct. In addition, the board increased the sanction recommended by the panel because of “the calculated, deliberate manner in which Respondent conducted and concealed his fraudulent schemes, his gross abuse of a position of trust and responsibility for personal gain, the amount of the theft, the length of time over which the thefts occurred and a concern that Respondent’s testimony, offered in mitigation and justification of the thefts, instead demonstrated a fundamental lack of appreciation for lawyers’ ethical obligations to the profession and the public.”
We agree with this assessment of respondent’s misconduct and that indefinite suspension is the appropriate sanction. Accordingly, James Tyner Crowley is hereby indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., AW. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Wright, J., dissents.